Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1, 4, and 6-20 are pending.  

35 USC § 101
3.	Prior rejections of claims 1-4, 6-8 and 18-20 under 35 U.S.C. 101 are withdrawn in view of applicant’s amendments.

Response to Arguments
4.	Applicant’s arguments, see remarks pages 8-9, filed 2/24/2021, with respect to claims 1 and 9 have been fully considered and are persuasive.  The prior rejections of claims 1-2, 6, 9-12, and 14-17 under 35 U.S.C. 102(a)(1) and claims 4, 7-8, and 13 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
5.	Claims 1, 4, and 6-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 

With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of:

wherein the computing platform and the second computing platform are communicatively connected via a network that has a maximum available bandwidth that is below what would be required to replicate all transaction data from the transaction database into the analysis database; and 2S/N 16/150,086 
wherein the synchronization tool is configured to modify at least one of: a portion of the transaction records or the predetermined period, based at least in part on the maximum available bandwidth”, in combination with the other claimed limitations.

With respect to the independent claim 9, the prior art of record, single or in combination, does not teach or fairly suggest the step of:
“…transmitting the transaction dataset to a remote analysis database as streaming data, 
wherein the remote analysis database and the transactional database are communicatively connected via a network that has a maximum available bandwidth that is below what would be required to transmit the whole transaction dataset from the transactional database to the remote analysis database; and 
wherein transmitting the transaction dataset includes modifying at least one of: a portion of the transaction records or the predetermined time period, based at least in part on the maximum available bandwidth”, in combination with the other claimed limitations.


With respect to the independent claim 18, the prior art of record, single or in combination, does not teach or fairly suggest the step of:
“…an analysis database hosted remotely from the plurality of transactional databases and communicatively connected to the plurality of transactional databases via a network, wherein the network has a maximum bandwidth between the computing platform and the second computing platform that is below what would be required to replicate all transactional data from the plurality of transactional databases into the analysis database in realtime; 5S/N 16/150,086 
a plurality of synchronization tools, each synchronization tool being associated with a different one of the plurality of transactional databases and hosting the primary key table, the plurality of synchronization tools each configured to periodically obtain a collection of aggregated primary keys, the aggregated primary keys being primary keys stored in the primary key table of the associated transactional database within a predetermined period of time; 
a plurality of streaming data services, each streaming data service being associated with a different one of the plurality of transactional databases and configured to receive a portion of each of the transaction records associated with the aggregated primary keys of the associated transactional database, the streaming data service being triggered by the associated synchronization tool and causing transmission of a streaming dataset to an analysis database located remotely from the transactional database; and 
a streaming data ingest service configured to receive each of the streaming datasets associated with the plurality of transactional databases and provide the portion of each of the transaction records to the analysis database; 


Dependent claims 4, 6-8, 10-17, and 19-20 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167